Citation Nr: 0600870	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-42 025	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture of all accrued or future gratuitous 
benefits invoked against the appellant under Title 38, United 
States Code, was proper.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Director of the Compensation 
and Pension Service, Department of Veterans Affairs (VA), who 
determined in March 2004, pursuant to 38 U.S.C. § 6104(a), 
that the appellant had forfeited all rights, claims and 
benefits under the law administered by VA, as provided by 
title 38, United States Code.  


FINDINGS OF FACT

1.  The appellant in this case had recognized service in 
World War II.  

2.  On January 6, 2006, the Board received notice from the VA 
Regional Office in Manila, the Republic of the Philippines, 
that the appellant died in July 2005.  


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, claims for veterans' benefits do 
not survive the death of the claimant.  Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


